Citation Nr: 0305192	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  01-10 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
and wrist disorder.  

2.  Entitlement to service connection for a disorder 
manifested by left rib pain.  

3.  Entitlement to service connection for recurrent cysts of 
the shoulder and cellulitis left axillae.  

4.  Entitlement to an initial disability evaluation in excess 
of 30 percent for onychomycosis of both feet and tinea cruris 
of the inguinal fold, upper inner thighs and buttocks.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative arthritis of both shoulders.  

6.  Entitlement to an initial compensable disability 
evaluation for arterial hypertension.  

7.  Entitlement to an initial compensable disability 
evaluation for nasal septal deformity.  

(The issues of entitlement to service connection for a 
bilateral ankle disorder and a bilateral knee disorder, and 
for increased initial evaluations for degenerative disc 
disease of L5-S1 and migraine headaches, will be the subjects 
of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1967 to May 1971 
and from June 1982 to October 1997.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a bilateral ankle 
disorder and a bilateral knee disorder, and for increased 
initial evaluations for degenerative disc disease of L5-S1 
and migraine headaches, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  The appellant does not have a current bilateral hand and 
wrist disorder.  

2.  The appellant does not have a current disorder manifested 
by left rib pain.  

3.  Residual scarring secondary to an infected epidermal 
occlusion cyst of the left axilla and surgery on the left 
upper back for excision of an epidermal occlusion cyst, and 
multiple epidermal occlusion cysts in both retro-auricular 
folds are related to the appellant's active service.  

4.  The evidence reveals onychomycosis of both feet, tinea 
pedis, and tinea cruris of the inguinal fold, upper inner 
thighs and buttocks, that is not productive of systemic or 
nervous manifestations or exceptional repugnancy, and 
comprises no more than 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, and does not 
require use of systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  

5.  Both shoulders have mild achromio-clavicular arthritis 
without limitation of motion or occasional incapacitating 
exacerbations.  

6.  Diastolic blood pressure measurements are not 
predominantly at or greater than 100.  

7.  The nasal septal deformity is manifested by 40 percent 
obstruction on the left side and zero percent obstruction on 
the right side, with nasal deformity on the left and mild 
vasomotor rhinitis.  




CONCLUSIONS OF LAW

1.  A bilateral hand and wrist disorder was not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  A disorder manifested by left rib pain was not incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Residual scarring secondary to an infected epidermal 
occlusion cyst of the left axilla and surgery on the left 
upper back for excision of an epidermal occlusion cyst, and 
multiple epidermal occlusion cysts in both retro-auricular 
folds was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

4.  The criteria for an initial disability evaluation in 
excess of 30 percent for onychomycosis of both feet and tinea 
cruris of the inguinal fold, upper inner thighs and buttocks, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.118, Diagnostic Codes 7806, 7813 
(2002); 67 Fed. Reg. 49590-49599 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118).  

5.  The criteria for an initial disability evaluation in 
excess of 10 percent for degenerative arthritis of both 
shoulders are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.71a, Diagnostic Code 5003 
(2002).  

6.  The criteria for an initial compensable disability 
evaluation for arterial hypertension are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.104, Diagnostic Code 7101 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998 to 2002).

7.  The criteria for an initial compensable disability 
evaluation for nasal septal deformity are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.97, Diagnostic Codes 6502, 6522 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

With respect to the claims involving requests for increased 
evaluations, there are no particular application forms 
required.  Thus, there is no issue as to provision of a form 
or instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  As for 
the claims for service connection, there is no issue as to 
whether they are substantially complete.  38 U.S.C.A. §5102 
(West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) 
(2002).  The appellant filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
December 1997.  There is no issue as to providing the 
appropriate form or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant a 
July 1999 letter informing him of the requirements for 
proving his claims and of his opportunity to submit 
additional evidence concerning the appeal.  It specifically 
informed him that the RO was having difficulty obtaining his 
service medical records, though it would continue its search.  
The letter also told the appellant that he could submit any 
medical or lay evidence he felt would assist VA in 
adjudicating his claim, and specified the type of evidence 
that would be helpful (e.g., medical records, statements from 
persons with knowledge of his claimed disabilities).  By a 
September 2000 letter the RO informed him of the results of 
the September 2000 rating decision.  By an April 2001 letter, 
the RO discussed the requirements of the VCAA, the duty to 
assist, VA's obligations, the evidence necessary to prove his 
claims, and what evidence was needed from him.  In an October 
2001 statement of the case, the RO listed the evidence 
considered, the legal criteria for evaluating the claims, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claims.  By a January 
2003 letter, the Board informed the appellant of the amended 
rating criteria for evaluation of his service-connected 
onychomycosis of both feet and tinea cruris of the inguinal 
fold, upper inner thighs and buttocks.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The service medical records are 
associated with the claims file.  Although the RO has, as 
discussed in the paragraph above, notified the appellant of 
the evidence necessary to substantiate his claim, including 
evidence of post-service treatment, he has not identified any 
sources of treatment.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
January and February 1998.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis of Service Connection Claims

A.  Pertinent Law and Regulations

The claimant seeks to establish service connection for a 
bilateral hand and wrist disorder, a bilateral knee disorder, 
left rib pain, and recurrent cysts of the shoulder and 
cellulitis left axillae.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  In 
order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, including arthritis, that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2002).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

B.  Bilateral Hand and Wrist Disorder

The appellant seeks service connection for a bilateral hand 
and wrist disorder.  The service medical records show that in 
August 1983 the appellant complained of left wrist pain after 
falling from a bicycle.  He apparently strained or fractured 
the wrist.  After a January 1984 x-ray showed an old left 
wrist injury with slight fragmentation of the distal cortex 
of the ulnar styloid, service examinations in March 1987, 
March 1988, May 1993, and September 1993, and a separation 
examination in September 1997, revealed no complaints or 
findings regarding either the left or right wrist or hand.  

The initial requirement of a service connection claim is 
medical evidence showing the claimed disorder.  The appellant 
argues that an examiner had diagnosed a bilateral hand and 
wrist disorder.  The VA examination in January 1998, however, 
reported a normal bilateral hand and wrist examination.  
Though the appellant had complained of pain in his hands and 
wrists, examination revealed full range of motion, good grip 
strength, and normal sensation.  X-rays of both hands showed 
no evidence of significant osseous abnormalities.  The 
results of this VA examination fail to satisfy the initial 
element of a service-connection claim, and the lack of any 
complaints or treatment of a hand or wrist disorder since 
January 1984 support the conclusion that the appellant does 
not have a current bilateral hand and wrist disorder for 
which service connection could be established.  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for bilateral a hand and wrist disorder.  

C.  Left Rib Pain

The appellant maintains that he has a disorder manifested by 
left rib pain, which he also attributed to the muscle group 
in the back of his leg, and that the VA examination in 
January 1998 failed to evaluate it.  "[P]ain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part sub. 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  The VA examination in January 1998 did not indicate 
any symptomatology of a disorder affecting the left rib, and 
did not report any complaints of a left rib disorder.  The 
service medical records reveal that in December 1993 the 
appellant suffered a left rib contusion that remained 
unresolved.  However, the remaining service medical records, 
including the separation examination in September 1997, are 
silent as to any disorder affecting the left rib or causing 
left rib pain.  

Because pain alone is not a disability and because there is 
no current medical evidence of a disorder affecting the left 
rib or causing left rib pain, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for a disorder manifested by left rib pain.  

D.  Recurrent Cysts of the Shoulder and Cellulitis Left 
Axillae

The service medical records show that in June 1993 the 
appellant had a cyst removed from the posterior of the left 
shoulder that healed well.  An x-ray in September 1996 
revealed a soft tissue injury to the left shoulder and a 
clinical entry in August 1997 showed cellulitis of the left 
axillae.  VA examination in January 1998 revealed scarring 
secondary to an infected epidermal occlusion cyst of the left 
axilla, a surgical scar on the left upper back secondary to 
excision of an epidermal occlusion cyst, and multiple 
epidermal occlusion cysts in both retro-auricular folds.  The 
record thus contains medical evidence of residual scarring 
secondary to an infected epidermal occlusion cyst of the left 
axilla and surgery on the left upper back for excision of an 
epidermal occlusion cyst, and multiple epidermal occlusion 
cysts in both retro-auricular folds, thereby satisfying the 
initial service-connection element.  The record also includes 
medical evidence of these disorders during service ending 
immediately prior to the January 1998 VA examination.  It is 
the determination of the Board that the evidence supports the 
claim of entitlement to service connection for residual 
scarring secondary to an infected epidermal occlusion cyst of 
the left axilla and surgery on the left upper back for 
excision of an epidermal occlusion cyst, and multiple 
epidermal occlusion cysts in both retro-auricular folds.  

III.  Analysis of Increased Evaluation Claims

A.  Generally Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

B.  Onychomycosis of Both Feet and
Tinea Cruris of the Inguinal Fold, Upper Inner Thighs and 
Buttocks

The disability is currently assigned a 30 percent evaluation 
pursuant to Diagnostic Code 7813 for dermatophytosis, which 
is rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Eczema, under Diagnostic Code 7806, provides for a 30 percent 
evaluation with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
may be assigned with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118 (2002).  

Effective August 30, 2002, VA amended that portion of 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities, 
concerning evaluation of skin disabilities.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118).  Pursuant to the revised criteria, 
Diagnostic Code 7813 for dermatophytosis is rated as scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (Diagnostic Code 7806), depending upon the 
predominant disability.  

Under Diagnostic Code 7806 for dermatitis or eczema, a 30 
percent evaluation may be assigned with dermatitis or eczema 
on 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation is 
warranted dermatitis or eczema covers more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

Alternatively, the criteria of Diagnostic Code 7805 for other 
scars provides for rating on the basis of limitation of 
function of affected part.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the appellant is not entitled to 
consideration of the amended regulations prior to the 
established effective date.   Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  In analyzing this claim, 
therefore, the Board determines whether the old version of 
the rating criteria warrants an increase in the assigned 
evaluation, and, from August 30, 2002, whether the new 
version of the rating criteria warrants an increase in the 
assigned evaluation.  

VA examination in January 1998 revealed onychomycosis of the 
first and third toenails on the right foot and all five 
toenails on the left foot, and dermatophytosis of the 3-4 and 
4-5 interspaces of both feet.  The examination also noted 
tinea pedis and scaling of both soles, tinea cruris of the 
inguinal folds and the upper inner thighs, and tinea corporis 
of both buttocks.  In the groin area, there was post-
inflammatory hyperpigmentation almost to the knees.  Both 
inquinal areas were red and scaling.  The buttocks were 
almost completely covered with a scaling rash.  It was noted 
that the appellant complained of chronic infections of the 
feet, for which he had previously used antifungal creams, but 
that now he left untreated.  

With respect to the old version of the regulations, these 
findings, of onychomycosis, tinea pedis, tinea cruris, and 
tinea corporis, reveal a scaling rash of the buttocks and 
inflammatory hyperpigmentation in the groin area that can 
correspond to some of the elements for a 50 percent 
evaluation, such as ulceration and extensive exfoliation or 
crusting.  These findings do not, though, provide any 
indication of systemic or nervous manifestations or reveal 
themselves to be exceptionally repugnant, required in support 
of a 50 percent evaluation.   

As for the new version of the criteria, the January 1998 VA 
examination revealed onychomycosis and dermatophytosis 
involving parts of the feet, red and scaling tinea cruris of 
the inguinal folds and the upper inner thighs, tinea corporis 
of both buttocks completely covering both buttocks, and, in 
the groin area, post-inflammatory hyperpigmentation almost to 
the knees.  Treatment was limited to the use of antifungal 
creams, though at the time of the examination it was left 
untreated.  It appears from the involvement of the buttocks 
and upper inner thighs, as well as the feet and inguinal 
folds, that these skin eruptions might comprise 20 to 
40 percent of the entire body, as required for a 30 percent 
evaluation, though not 20 to 40 percent of exposed areas 
affected.  Nor is there a demonstrated use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  There is no indication, however, that the skin 
eruptions cover more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or require 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Therefore, 
an evaluation in excess of the currently assigned 30 percent 
evaluation is not warranted under the new version of 
Diagnostic Code 7806.  

Alternatively, the criteria of Diagnostic Code 7805 for other 
scars provides for rating on the basis of limitation of 
function of affected part.  The results of the January 1998 
VA examination fail to show any limitation of function 
arising from skin disorders affecting the feet, inguinal 
folds, upper inner thighs, or both buttocks.  

In light of this evidence and based on this analysis, 
employing either the old or the new version of the relevant 
criteria, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an initial disability evaluation in excess of 
30 percent for onychomycosis of both feet and tinea cruris of 
the inguinal fold, upper inner thighs and buttocks.  



C.  Degenerative Arthritis of Both Shoulders

The disability is currently assigned a 10 percent evaluation 
under the criteria of Diagnostic Code 5003 for degenerative 
arthritis (hypertrophic or osteoarthritis) established by x-
ray findings, which will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved, in this case Diagnostic 
Code 5201 for limitation of arm motion. 

		Major Arm		Minor Arm
     To 25 degrees from side ...............................   
40 percent                30 percent
     Midway between side and shoulder level ....   30 percent                
20 percent
     At shoulder level 
.........................................   20 percent                
20 percent

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as 20 percent 
disabling, with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, or as 10 percent 
disabling, with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  (The 20 
percent and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.)  
38 C.F.R. § 4.71a (2002).  

VA examination in January 1998 revealed full range of motion 
of both shoulders without significant tenderness.  These 
findings do not support a compensable evaluation under 
Diagnostic Code 5201.  X-ray findings in January 1998, 
though, showed evidence of mild degenerative joint disease at 
the acromial clavicular joints and the examiner diagnosed 
mild bilateral shoulder achromio-clavicular arthritis.  There 
is no indication of any limited motion, and so a 10 percent 
evaluation for noncompensable limitation of motion cannot be 
assigned.  Nonetheless, there is x-ray evidence of arthritis 
in two major joints, see 38 C.F.R. § 4.45 (2002) (shoulders 
are major joints), which supports a 10 percent evaluation 
under Diagnostic Code 5003.  The evidence does not support a 
20 percent evaluation, though, as the VA examination in 
January 1998 did not show occasional incapacitating 
exacerbations.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an initial disability evaluation in excess of 
10 percent for degenerative arthritis of both shoulders.  

D.  Arterial Hypertension

Hypertension is currently assigned a noncompensable 
evaluation pursuant to the criteria of Diagnostic Code 7101 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Effective January 12, 1998, after 
the appellant filed his claim in this case, VA amended the 
regulations for evaluating hypertension.  See 62 Fed. Reg. 
65,207, 65,219 (Dec. 11, 1997) (amending 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997)).  Those criteria had provided 
for the following ratings:

?	10 percent:  Diastolic pressure predominantly 100 or 
more.  
?	20 percent:  Diastolic pressure predominantly 110 or 
more with definite symptoms.  
?	40 percent:  Diastolic pressure predominantly 120 or 
more and moderately severe symptoms.  
?	60 percent:  Diastolic pressure predominantly 130 or 
more and severe symptoms.  

For the 40 percent and 60 percent ratings, there should be 
careful attention to diagnosis and repeated blood pressure 
readings.  When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104 (1997).  The 
amended criteria provided for the following ratings:  

?	10 percent:  Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or 
more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  
?	20 percent:  Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or 
more.  
?	40 percent:  Diastolic pressure predominantly 120 or 
more.  
?	60 percent:  Diastolic pressure predominantly 130 or 
more.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998 to 2002).  

As the RO received the appellant's claim for service 
connection for hypertension in December 1997, and this appeal 
for an increase in the rating assigned is from the initial 
grant of service connection, the Board must (1) adjudicate 
the appropriate disability rating for hypertension prior to 
January 12, 1998, under the rating criteria in effect at that 
time, and (2) determine which version of the rating criteria, 
if either, is more favorable to this claim from January 12, 
1998, and rate hypertension under the more favorable version.  

The service separation examination in September 1997 revealed 
a blood pressure measurement of 132/92 and findings of a 
history of high blood pressure.  VA examination dated January 
31, 1998 showed blood pressure measurements of 176/98, 
162/100, and 162/98, controlled with medication.  The 
diagnoses included arterial hypertension.  VA neurologic 
examination in February 1998 showed a blood pressure 
measurement of 170/108.  

Prior to January 12, 1998, the service medical records 
include evidence of diastolic readings less than 100, thereby 
precluding a compensable evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  After January 12, 1998, the 
VA examination in January 1998 showed one diastolic reading 
at 100 and the VA neurologic examination in February 1998 
revealed a diastolic reading at 108.  However, the VA 
examination in January 1998 also indicated several diastolic 
measurements below 100.  Thus, it cannot be concluded that 
diastolic measurements were predominantly 100 or more as 
required for a compensable evaluation under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998 to 2002).  Moreover, 
these VA examinations and the service medical records do not 
identify a history of diastolic pressure predominantly 100 or 
more with the need for continuous medication for control that 
would require a compensable evaluation even in the absence of 
current diastolic measurements predominantly 100 or more.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an initial 
compensable disability evaluation for arterial hypertension.  

E.  Nasal Septal Deformity

The disability is currently assigned a 10 percent evaluation 
pursuant to the criteria of Diagnostic Codes 6522 and 6502.  
Under Diagnostic Code 6522, for allergic or vasomotor 
rhinitis, a 10 percent evaluation is assigned for allergic 
rhinitis without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent evaluation may be 
assigned for allergic rhinitis with polyps.  Under Diagnostic 
Code 6502 for traumatic deviation of the nasal septum, a 10 
percent evaluation may be assigned with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97 (2002).  

VA examination in February 1998 revealed 40 percent nasal 
obstruction on the left and zero percent nasal obstruction on 
the right, with nasal septal deformity on the left and mild 
vasomotor rhinitis.  These findings do not correspond to the 
requirements of Diagnostic Codes 6522 or 6502, which require 
obstruction of 50 percent on both sides or complete 
obstruction of one side.  The examination results show 
neither.  In light of the evidence, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of entitlement to an initial compensable 
disability evaluation for nasal septal deformity.  


ORDER

Service connection for a bilateral hand and wrist disorder is 
denied.  

Service connection for a disorder manifested by left rib pain 
is denied.  

Service connection for scar residuals of recurrent cysts of 
the shoulder and cellulitis left axillae is granted.  

An initial disability evaluation in excess of 30 percent for 
onychomycosis of both feet and tinea cruris of the inguinal 
fold, upper inner thighs and buttocks, is denied.  

An initial disability evaluation in excess of 10 percent for 
degenerative arthritis of both shoulders is denied.  

An initial compensable disability evaluation for arterial 
hypertension is denied.  

An initial compensable disability evaluation for nasal septal 
deformity is denied.  



		
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

